Exhibit 3.97 STATE OF MARYLAND I hereby certify that this is a true and complete copy of the2page document on file in this office, DATED 11-3-04 STATE DEPARTMENT OF ASSESSMENTS AND TAXATION BY: /s/[ILLEGIBLE] Custodian This stamp replaces our previous certification system. Effective 6/95 CERTIFICATE OF AMENDMENT to CERTIFICATE OF TRUST OF OHI ASSET (PA) TRUST FIRST: The name of the business trust for which this Certificate of Amendment is filed is OHI Asset (PA) Trust (the “Trust”). SECOND: The Certificate of Trust is hereby amended to remove Omega Healthcare Investors, Inc. as a trustee. THIRD: The Certificate of Trust is hereby amended to designate OHI Asset (PA), LLC, a Delaware limited liability company, as the trustee. FOURTH: The street address of the principal office of the Trust in Maryland remains unchanged and is c/o Omega Healthcare Investors, Inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. FIFTH: The name of the resident agent of the Trust in Maryland remains unchanged and is Omega Healthcare Investors, Inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. IN WITNESS WHEREOF, I have signed this certificate and acknowledge the same to be my act. SIGNATURE OF TRUSTEE /s/ Daniel J. Booth OHI Asset (PA), LLC RETURN TO: Caroline G. Root, Esq. Hunton & Williams LLP Riverfront Plaza, East Tower 95l E. Byrd Street Richmond, VA 23219 [ILLEGIBLE] CUST ID:0001509252 WORK ORDER:0000967508 DATE:11-03-2004 02:45 PM AMT. PAID:$191.00 STATE OF MARYLAND OUT OF ASSESSMENT AND TAXATION [ILLEGIBLE] WORK ORDER: 0000966041 DATE: 10-29-2004 01:17 PM AMT. PAID: $191.00 CERTIFICATE OF TRUST OF OHI ASSET (PA) TRUST FIRST: The undersigned, Omega Healthcare Investors, Inc., whose post-office address is 9690 Deereco Road, Suite 100, Timonium, Maryland 21093, does hereby from a business trust under the general laws of the State of Maryland. SECOND: The name of the business trust is OHI Asset (PA) Trust (the “Trust”). THIRD: The purpose for which the Trust is formed is as follows: To engage in any or all lawful business for which a business trust may be organized under the general laws of the State of Maryland. FOURTH: The street address of the principal office of the Trust in Maryland is c/o Omega Healthcare Investors, Inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. FIFTH: The number of the resident agent of the Trust in Maryland is Omega Healthcare Investors, Inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. SIXTH: The number of trustees of the Trust shall be one (1), which number may be increased. The name of the initial trustee is: Omega Healthcare Investors, Inc. IN WITNESS WHEREOF, I have signed this certificate and acknowledge the same to be my act. I hereby consent to my designation in this document as resident agent for this business trust. SIGNATURE OF TRUSTEE: SIGNATURE OF RESIDENT AGENT LISTED IN FIFTHE: /s/ Daniel J. Booth /s/ Daniel J. Booth Omega Healthcare Investors, Inc. Omega Healthcare Investors, Inc. Daniel J. Booth, Chief Operating Officer Daniel J. Booth, Chief Operating Officer [ILLEGIBLE] RETURN TO: Carolyn G. Root, Esq. Hunion & Williams LLP Riverfront Plaza, East Tower 951 E. Byrd Street Richmond, VA 23219
